
	
		III
		112th CONGRESS
		1st Session
		S. RES. 36
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Ms. Klobuchar (for
			 herself, Mrs. Hutchison,
			 Mr. Leahy, Mr.
			 Chambliss, Mr. Kohl, and
			 Mr. Isakson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Raising awareness and encouraging
		  prevention of stalking by designating January 2011 as ‘‘National Stalking
		  Awareness Month’’.
	
	
		Whereas in a 1-year period, an estimated 3,400,000 people
			 in the United States reported being stalked, and 75 percent of victims report
			 that they were stalked by someone they know;
		Whereas 81 percent of women who are stalked by an intimate
			 partner are also physically assaulted by that partner, and 76 percent of women
			 who are killed by an intimate partner were also stalked by that intimate
			 partner;
		Whereas 11 percent of victims reported having been stalked
			 for more than 5 years, and 23 percent of victims reported having been stalked
			 almost every day;
		Whereas 1 in 4 victims reported that they were aware of
			 email, instant messaging, blogs or bulletin boards, internet sites, or chat
			 rooms being used against them by their stalkers, and 1 in 13 victims reported
			 that stalkers had used electronic devices to monitor them;
		Whereas stalking victims are forced to take drastic
			 measures to protect themselves, including changing identity, relocating,
			 changing jobs, and obtaining protection orders;
		Whereas 1 in 7 victims has relocated in an effort to
			 escape a stalker;
		Whereas approximately 130,000 victims reported having been
			 fired or asked to leave a job because of stalking, and about 1 in 8 employed
			 victims missed work because they feared for their safety or were taking steps
			 to protect themselves, such as seeking a restraining order;
		Whereas less than half of victims report stalking to
			 police, and only 7 percent of victims contacted a victim service provider,
			 shelter, or hotline;
		Whereas stalking is a crime under Federal law and under
			 the laws of all 50 States, the District of Columbia, and the territories of the
			 United States;
		Whereas stalking affects victims of every race, age,
			 culture, gender, sexual orientation, physical and mental ability, and economic
			 status;
		Whereas national organizations, local victim service
			 organizations, prosecutors’ offices, and police departments stand ready to
			 assist stalking victims and are working diligently to develop effective and
			 innovative responses to stalking;
		Whereas there is a need to improve the criminal justice
			 system’s response to stalking through more aggressive investigation and
			 prosecution;
		Whereas there is a need for increased availability of
			 victim services across the country, and such services must include programs
			 tailored to meet the needs of stalking victims; and
		Whereas the Senate finds that ‘‘National Stalking
			 Awareness Month’’ provides an opportunity to educate the people of the United
			 States about stalking: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 January 2011 as ‘‘National Stalking Awareness Month’’;
			(2)applauds the
			 efforts of the many stalking victim service providers, police, prosecutors,
			 national and community organizations, and private sector supporters for their
			 efforts in promoting awareness about stalking;
			(3)encourages
			 policymakers, criminal justice officials, victim service and human service
			 agencies, college campuses and universities, nonprofit organizations, and
			 others to increase awareness of stalking and the availability of services for
			 stalking victims; and
			(4)urges national
			 and community organizations, businesses in the private sector, and the media to
			 promote awareness of the crime of stalking through ‘‘National Stalking
			 Awareness Month’’.
			
